Exhibit 99.1 Compton Petroleum Corporation Consolidated Balance Sheets (Unaudited) (000’s) As at June 30, December 31, 2010 (note 20) January 1, (note 20) Assets Current assets: Trade and other accounts receivable $ $ $ Risk management, note 15a Other current assets, note 17 Non-current assets: Development and production, note 3 Exploration and evaluation, note 4 Other long term assets, note 17 Total assets $ $ $ Liabilities Current liabilities: Trade and other accounts payable $ $ $ Credit facility, note 5a Risk management, note 15a - 94 Senior term notes, note 6 - MPP term financing, note 7 Non-current liabilities: Senior term notes, note 6 Risk management, note 15a - MPP term financing, note 7 Provisions, note 9 Deferred income taxes Total liabilities Shareholders’ equity Share capital, note 10b Share purchase warrants, note 10c Other reserves Retained earnings (deficit) ) ) Non-controlling interest, note 7 Total equity Total liabilities and shareholders’ equity $ $ $ Commitments and contingent liabilities, note 18 see accompanying notes to the consolidated interim financial statements On behalf of the Board M.F. Belich, Q.C. J. Stephens Allan, C.A. Director Director Compton Petroleum Corporation Consolidated Interim Statements of Operations and Comprehensive Loss (Unaudited) (000’s) Three months ended June 30, Six months ended June 30, Revenue, net of royalties, note 16 $ Expenses Operating Transportation Administrative Royalty obligations, note 16 Depletion and depreciation Exploration and evaluation 24 Share based compensation, note 12(f) 68 ) Foreign exchange and other (gain) loss, note 14 ) ) Risk management (gain) loss, note 15c ) ) ) Impairment, note 3 - - Finance costs Accretion of decommissioning liabilities Interest and financing costs, note 13 Loss before taxes ) Income taxes Current - ) - - Deferred ) Net loss $ ) $ ) $ ) $ ) Net loss attributable to: Non-controlling interest, note 7 $ Majority shareholders ) Net loss and comprehensive loss $ ) $ ) $ ) $ ) Net loss per share, note 11 Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) see accompanying notes to the consolidated interim financial statements June 30, 2011 - 2 - Compton Petroleum Corporation Consolidated Interim Statements of Changes in Equity (Unaudited) (000’s) Capital stock Share purchase warrants Other reserves Retained earnings/ Deficit Non- controlling interest Total Balance at January 1, 2010 $ Net earnings - - - ) ) Share issuance - Share based payments - Options exercised 8 - 8 Balance at June 30, 2010 $ (note 20) Balance at January 1, 2011 $ ) $ $ Net earnings - - - ) ) Share issuance - Share based payments - - ) - - ) Options exercised - Balance at June 30, 2011 $ ) $ $ see accompanying notes to consolidated interim financial statements June 30, 2011 - 3 - Compton Petroleum Corporation Consolidated Interim Statements of Cash Flow (Unaudited) (000’s) three months ended June 30, six months ended June 30, Operating activities Net loss $ ) $ ) $ ) $ ) Amortization and other Depletion and depreciation Unrealized foreign exchange and other (gains) losses ) ) Deferred income taxes ) Share based compensation ) ) Accretion of decommissioning liabilities Decommissioning expenditures ) Unrealized risk management (gain) loss ) ) Impairment - - Exploration and evaluation 24 (Gain) Loss on asset disposition 37 ) Change in non-cash working capital ) Financing activities Repayment of credit facility ) MPP term financing repayment ) Proceeds from equity financing, net of issuance costs - 5 - 5 ) Investing activities Development and production additions ) Exploration and evaluation additions ) Property acquisitions - ) - ) Development and production dispositions - Exploration and evaluation dispositions 66 - - Royalty dispositions - - ) Change in cash - - Cash, beginning of period - Cash, end of period $
